PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
The Broad Institute, Inc.
Application No. 15/967,464
Filed: 30 Apr 2018
For: CRISPR-Cas Nickase Systems, Methods And Compositions For Sequence Manipulation in Eukaryotes
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the March 4, 2022 renewed petition filed under 37 CFR 1.183 requesting waiver of the requirement in 37 CFR 1.321(d) that the references1 listed in the terminal disclaimer concurrently filed be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(5)(ii).  

The petition under 37 CFR 1.183 is GRANTED.

FEES

Receipt of the petition fee of $420 pursuant to 37 CFR 1.17(f) for the initial petition under                   37 CFR 1.183, filed February 4, 2022, is acknowledged.

The processing fee of $140 set forth in 37 C.F.R. § 1.17(i), which is required for July 20, 2021 amendment under 37 C.F.R. § 1.71(g)(1) to name the parties to a joint research agreement outside of the time periods set forth in 37 C.F.R. § 1.71(g)(2), was charged to Deposit Account No. 19-0741 on May 9, 2022, pursuant to fee authorization language in the petition.

RELEVANT STATUTE AND REGULATIONS

Pre-AIA  35 U.S.C. 103(c) provides:

	(1) Subject matter developed by another person, which qualifies as prior art only 	under one or more of subsections (e), (f), and (g) of section 102, shall not 	preclude patentability under this section where the subject matter and the claimed 	invention were, at the time the claimed invention was made, owned by the same 	person or subject to an obligation of assignment to the same person.

	(2)    For purposes of this subsection, subject matter developed by another person 	and a claimed invention shall be deemed to have been owned by the same person 	or subject to an obligation of assignment to the same person if—

		(A)    the claimed invention was made by or on behalf of parties to a joint 			research agreement that was in effect on or before the date the 				claimed invention was made;
	
		(B)    the claimed invention was made as a result of activities undertaken 			within the scope of the joint research agreement; and

		(C)    the application for patent for the claimed invention discloses or is 			amended to disclose the names of the parties to the joint research 				agreement.

	(3)    For purposes of paragraph (2), the term “joint research agreement” means a 	written contract, grant, or cooperative agreement entered into by two or more 	persons or entities for the performance of experimental, developmental, or 	research work in the field of the claimed invention.

37 CFR 1.71(g) provides:

(1) The specification may disclose or be amended to disclose the names of the parties to a joint research agreement as defined in § 1.9(e). 
(2) An amendment under paragraph (g)(1) of this section must be accompanied by the processing fee set forth in § 1.17(i) if not filed within one of the following time periods: (i) Within three months of the filing date of a national application; (ii) Within three months of the date of entry of the national stage as set forth in § 1.491 in an international application; (iii) Before the mailing of a first Office action on the merits; or (iv) Before the mailing of a first Office action after the filing of a request for continued examination under § 1.114.

37 CFR 1.104(c)(5)(ii) provides:

	Subject matter which qualifies as prior art under 35 U.S.C. 102(e), (f), or (g) in 	effect prior to March 16, 2013, and a claimed invention in an application pending 	on or after December 10, 2004, or in any patent granted on or after December 10, 	2004, will be treated as commonly owned for purposes of 35 U.S.C. 103(c) in 	effect prior to March 16, 2013, on the basis of a joint research agreement under 35 	U.S.C. 103(c)(2) in effect prior to March 16, 2013, if:

	(A)    The applicant or patent owner provides a statement to the effect that the 	subject matter and the claimed invention were made by or on behalf of the parties 	to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 		1.9(e), which was in effect on or before the date the claimed invention was made, 	and that the claimed invention was made as a result of activities undertaken 	within the scope of the joint research agreement; and

	(B)    The application for patent for the claimed invention discloses or is amended 	to disclose the names of the parties to the joint research agreement.

37 CFR 1.321(d) provides:

	A terminal disclaimer, when filed in a patent application or in a reexamination 	proceeding to obviate double patenting based upon a patent or application that is 	not commonly owned but was disqualified as prior art as set forth in either § 	1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope 	of a joint research agreement, must:

		(1)    Comply with the provisions of paragraphs (b)(2) through (b)(4) of 			this section;

		(2)    Be signed in accordance with paragraph (b)(1) of this section if filed 			in a patent application or be signed in accordance with paragraph (a)(1) of 			this section if filed in a reexamination proceeding;

		(3)    Include a provision waiving the right to separately enforce any patent 		granted on that application or any patent subject to the reexamination 			proceeding and the patent or any patent granted on the application 				which formed the basis for the double patenting, and that any patent 			granted on that application or any patent subject to the reexamination 			proceeding shall be enforceable only for and during 	such period that said 			patent and the patent, or any patent granted on the application, which 			formed the basis for the double patenting are not separately 	enforced.

37 CFR 1.183 provides:

	In an extraordinary situation, when justice requires, any requirement of the 	regulations in this part which is not a requirement of the statutes may be 	suspended or waived by the Director or the Director’s designee, sua sponte, or on 	petition of the interested party, subject to such other requirements as may be 	imposed. Any petition under this section must be accompanied by the petition fee 	set forth in § 1.17(f).

DECISION


In the initial petition filed under 37 CFR 1.183 on February 4, 2022, applicant requested waiver of the requirement in 37 CFR 1.321(d) that the references listed in the concurrently filed terminal disclaimer be disqualified as prior art as set forth in 37 CFR 1.104(c)(5)(ii). Applicant asserted the following on pages 4-5 of the petition: 

Applicants understand that the provisions of 37 C.F.R. § 1.321(d) do not provide a mechanism to file a terminal disclaimer in situations where the joint research agreement meets the statutory requirements to be deemed commonly owned or subject to an obligation of assignment to the same person pursuant to pre-AIA  35 U.S.C. § 103(c), but the reference patent/application is not prior art that may be disqualified under pre-AIA  35 U.S.C. 103(c)(1). In the present case, the cited reference patents/applications constitute do not constitute prior art that can be disqualified, because the present application claims priority to the same or earlier priority document as the reference patents/applications, and there is no assertion by the Office that any evidence shows invention by another prior to the priority date to which the present claims are entitled.

The practical effect is that the Applicants are now subject to the extraordinary and unjust situation where the Office’s NDP rejection may not be overcome by under the rules.

…
Applicants respectfully submit that justice requires waiver of the non-statutory requirement of 37 C.F.R. § 1.321(d) that the references being disclaimed (US Patent Nos. 10,876,100, 10,494,621, and 11,124,796)) be disqualified as prior at under either pre-AIA  35 U.S.C. § 102(e), (f), or (g) in accordance with 37 C.F.R. § 1.104(c)(5)(ii). The result of this waiver is that the concurrently submitted JRA TDs should be approved and given full effect. 

However, Applicant’s petition was dismissed in a decision mailed on February 23, 2022. The decision explained that the terminal disclaimer filed under 37 CFR 1.321(d) on February 4, 2022 and the statement under 37 CFR 1.104(c)(5)(ii)(A) were improper  because they were not by the applicants of record. Specifically, according to the filing receipt mailed on September 4, 2018, the applicants of record were as follows:

Applicant(s)

		The Broad Institute Inc., Cambridge, MA;
		Massachusetts Institute of Technology, Cambridge, MA;
		President and Fellows of Harvard College, Cambridge, MA;

The first applicant of record is “The Broad Institute Inc.” However, the first applicant listed on the JRA TD and JRA statement is “The Broad Institute, Inc.” The difference between the first applicant of record and the first applicant listed in the JRA TD and the JRA statement is that there is a comma missing between “The Broad Institute” and “Inc.”  “The Broad Institute Inc.” and “The Broad Institute, Inc.” are two different entities. 

The decision mailed February 23, 2022 recommended that Applicant should consider filing a request to correct the name of the first listed applicant pursuant to 37 CFR 1.46(c)(1).  

Together with the instant renewed petition, Applicant has filed a request under 37 CFR 1.46(c)(1) to correct the first listed applicant from “The Broad Institute Inc.” to “The Broad Institute, Inc.” Accompanying the request under 37 CFR 1.46(c)(1) is a properly marked up ADS.  

Applicant’s instant petition under 37 CFR 1.183 has been fully considered.

A review of the record reveals that the terminal disclaimer based on a joint research agreement filed on March 4, 2022 meets all of the formal requirements of 37 CFR 1.321(d) and the requirements of 37 CFR 1.104(c)(5)(ii) (except for the disqualification of prior art requirement for which waiver is presently requested).  Applicant met the requirements to establish the existence of a joint research agreement (JRA) in accordance with 37 CFR 1.104(c)(5)(ii) by:
(1) Submitting a statement on March 4, 2022 in accordance with 37 CFR 1.104(c)(5)(ii)(A);
and 
(2) Amending the specification on July 20, 2021 to name the parties to the JRA. 
	The $140 fee as set forth in 37 CFR 1.17(i) as required by 37 CFR 1.71(g)(2) for the amendment to the specification under 37 CFR 1.71(g)(1) to disclose the names of the parties to the JRA was charged on May 9, 2022.
In view of the present facts and circumstances, it is in the interest of justice to waive the requirement in 37 CFR 1.321(d) that the references listed in the March 4, 2022 terminal disclaimer be prior art that are disqualified in the manner as set forth in 37 CFR 1.104(c)(5)(ii) in order for applicant to able to file the terminal disclaimer under this provision to obviate the nonstatutory double patenting based on these references . Accordingly, the present renewed petition under 37 CFR 1.183 requesting waiver of the requirement in 37 CFR 1.321(d) that the references listed in the terminal disclaimer filed on March 4, 2022 be prior art that are disqualified in the manner set forth in 37 CFR 1.104(c)(5)(ii) is granted. 
CONCLUSION

1.	The March 4, 2022 renewed petition filed under 37 CFR 1.183 is granted.

2.	The terminal disclaimer filed on March 4, 2022 will be forwarded to the paralegal staff for processing.

3.	Telephone inquiries related to this decision should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The references listed on the terminal disclaimer filed on February 4, 2022 are: U.S. Patent Nos. 10,876,100; 10,494,621; and 11,124,796.